DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Patent Eligible Subject Matter Analysis:
	
The two prong test in which to evaluate and determine eligibility at Step 2A.1  The two prongs are set forth as follows:
Alice step 2A: are the claims at issues are directed to one of those patent-ineligible concepts?

  Prong One: Does the claim recite an abstract idea?
	The Federal Register continues to set forth at prong one Examiner must consider if the claims contain “1) mathematical concepts- mathematical relationships, mathematical formulas or questions, mathematical calculation … 3) Mental process – concepts performed in the human mind (including an observation, evaluation, judgment, and opinion).2   
Claim 8 recites: 
8. A system comprising: 
a processor; 
a data bus coupled to the processor; and 
a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations configuring a deep learning/machine learning (DL/ML) model to optimize information handling systems executable by the processor and configured for: 
training the DL/ML model to optimize a particular configuration and use case for an information handling system and provide output level classes; 
selecting output level classes identified as base or upgrade; 
mapping the output level classes to a licensing layer that enables or disables use of performance levels based on weights that enable base output level classes and disable upgrade output level classes; and 
offering an upgrade to the output level classes upon a determination of probabilities of performance output level classes.

(b) determine whether the identified limitations falls within the subject matter groupings of abstract ideas enumerated
In claim 8, Examiner understands these limitations to fall into the categories of “mathematical concept.” Examiner relies upon the following MPEP sections to further define the meaning of a mental process.
MPEP 2106.04(a)(2) I. states:
It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a ‘‘series of mathematical calculations based on selected information’’ are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding that claims to a ‘‘process of organizing information through mathematical correlations’’ are directed to an abstract idea); and Bancorp Servs., LLC v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1280, 103 USPQ2d 1425, 1434 (Fed. Cir. 2012) (identifying the concept of ‘‘managing a stable value protected life insurance policy by performing calculations and manipulating the results’’ as an abstract idea).
	
MPEP 2106.04(a)(2) I A. further states:
	
iv. organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721.

Like Digitech, Applicants are attempting to identify and update data streams with additional or new data.  Though the claims do recite the use machine learning or artificial intelligence, the inventive concept is the manner in which the collected data is selected, organized, and mapping; as such, the claimed invention is a process of organizing information through mathematical correlations.  Therefore, Examiner asserts that the claimed invention falls within the judicially recognized ineligible category of “mathematical concepts.”

Prong Two: Does the claim recite additional elements that integrate the judicial exception into a ‘practical application’?
 (a) identify[ing] whether there are any additional elements:
Claim 8:
a processor
a data bus coupled to the processor
a non-transitory, computer-readable storage medium

 (b) evaluate[ing] those additional elements individually and in combination to determine whether they integrate into a practical application:
The additional element recited in the independent claim is merely instructions to apply an exception as insignificant extra solution activities as understood in MPEP 2106.05(g).3  
Alice step 2B: is there an inventive concept or significantly more than the judicial exception?
	The additional elements as identified in Step 2A simply append additional elements that are performed the abstract idea by a generic computer device.4  
The claimed invention is directed to “abstract idea” in the form of without significantly more. 
This judicial exception is not integrated into a practical application for the reasons stated above. Claims 1-20 does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons stated above.
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register
Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center).
The form is available on the pilot program website: https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-11, 13-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 10,382,358) in view of Khoury et al. (US PGPub 2019/0026786).
As to Claim 1, 8, and 15, Jain et al. teaches a computer-implementable method (Abstract; “computing nodes that are connected using one or more networks”) for configuring a deep learning/machine learning (DL/MIL) model to optimize information handling (Column 9 lines 1-7 and 60-67; Column 10, lines 1-15) systems: 
training the DL/ML model to optimize a particular configuration and use case for an information handling system and provide output level classes (Claim 8 “machine learning model and features of the computing nodes and features of the data rule set”); 
selecting output level classes identified as base or upgrade (Column 8, lines 58-67 teaches “offering computer services and applications to customers”; the skilled artisan would find it obvious that at least two different classes based on the provided data); 
Jain is silent as to:
mapping the output level classes to a licensing layer that enables or disables use of performance levels based on weights that enable base output level classes and disable upgrade output level classes; and 
offering an upgrade to the output level classes upon a determination of probabilities of performance output level classes.
Khoury teaches 
mapping the output level classes to a licensing layer that enables or disables use of performance levels based on weights that enable base output level classes and disable upgrade output level classes (¶19, ¶42, and ¶111 “mapping function”); and 
offering an upgrade to the output level classes upon a determination of probabilities of performance output level classes (¶281 “given weighted score, such as to the probability of being correct”).
The claimed invention as a whole would have been obvious before the effective filing date to a person having ordinary skill in the art. Jain teaches the computer network which uses a machine learning module to ascertain the computer services (Figure 4).  The skilled artisan would find it obvious to determine upgrade and software needs and implementing them (Column 8, lines 55-67; Column 16, lines 22-40).  Khoury teaches specifically that machine learning may use weighting and probabilities to determine which system needs upgrades are difference services depending on the context of users and environment (¶¶138-140). Further Khoury teaches pushing data to users of varying permission (¶¶133-134) which also suggests that updating licensing or enabling licensing is within the scope of the skilled artisan. One would be motivated to make this combination to maximize and optimize the computer implementation.

As to Claim 2, 9, and 16, Jain teaches deploying the upgrade output level classes upon acceptance of the offering (Column 8, lines 55-67; Column 16, lines 22-40).

As to Claim 3, and 10,  Jain teaches wherein deploying is through a host application that interfaces with the licensing layer (Figure 7, item 710 “computing node selected to host a data rule set”  The skilled artisan would find it obvious that the data rule set would also contain licensing or permission rules).

As to Claim 4, 11, and 17, Jain teaches wherein the DL/ML model includes one or more artificial neural networks that perform the training (Column 10 lines 4-11).

As to Claim 6, 13, and 19, Jain is silent as to wherein the output level classes include intermediary output level classes.
Khoury teaches to wherein the output level classes include intermediary output level classes (Figure 3, item 32 “Content generator”).
The claimed invention as a whole would have been obvious before the effective filing date to a person having ordinary skill in the art. The skilled artisan would understand that the “content generator” is creating multiple intermediary outputs to distribute to different sets of users.  Jain teaches the uses of multiple API and interfaces and virtual machines which are able to receive the “content generated”; therefore, the skilled artisan would be motivated to make this combination to maximize and optimize the computer implementation.

As to Claim 7, 14, and 20,  Jain teaches further comprising training the DL/MIL model for other use cases that are offered together as a business offering (Column 8, lines 60-64 teaches “offering computing services and applications to customers of computing service environment”; the skilled artisan would understand “computing services”  to be a type of business offerings).  Further, Khoury teaches a broader listing of “business offerings” (¶11, ¶71, and  ¶304)

Claims 5, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 10,382,358) in view of Khoury et al. (US PGPub 2019/0026786) and further in view of Ernst et al. (US PGPub 2011/0016414).
As to Claim 5, 12, and 18,  neither Jian nor Khoury teaches wherein DL/MIL model is included in a pre-installed host application on the information handling system.
Ernst teaches wherein DL/MIL model is included in a pre-installed host application on the information handling system (¶68, “ The ICT setup installer 124 may configure a retailer 114 version of one or more PAS that the OEMs pre-install on the device”)
The claimed invention as a whole would have been obvious before the effective filing date to a person having ordinary skill in the art. Jain teaches the computer network which uses a machine learning module to ascertain the computer services (Figure 4).  The skilled artisan would find it obvious to determine upgrade and software needs and implementing them (Column 8, lines 55-67; Column 16, lines 22-40).  Khoury teaches specifically that machine learning may use weighting and probabilities to determine which system needs upgrades are difference services depending on the context of users and environment (¶¶138-140). Further Khoury teaches pushing data to users of varying permission (¶¶133-134) which also suggests that updating licensing or enabling licensing is within the scope of the skilled artisan. The skilled artisan would also find it obvious that such offers may be pre-installed into a computer system as taught by Ernst (¶59 and ¶168).One would be motivated to make this combination to maximize and optimize the computer implementation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROY Y YI/            Primary Examiner, Art Unit 2852                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04 II. A.
        2 See MPEP 2106.04(a)
        3 Applicants are directed to footnote 31 of Federal Register Vol 84, No. 4
        4 Id. at footnote 40